UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 12-2024


DELTA WALSH, Individually, and on behalf      of   her   minor
children, to-wit; R.M.; R.W.; W.W.; R.K.,

               Plaintiffs - Appellants,

          v.

DEWAIN MACKEY, and Madison County Planning/Zoning Board, in
his official capacity as Vice-Chairman; MADISON COUNTY
PLANNING   BOARD;    MACKEY  FARMS;  MADISON  COUNTY   SCHOOL
DISTRICT; KATHY PARKER MACKEY, and Mackey Farm and Madison
County School District, in her individual and professional
capacities; KATHY RAY, in her individual capacity and in her
official capacity as Paralegal for the Twenty-Fourth
Prosecutorial District; GERALD WILSON, in his individual
capacity, and in his official capacity as Chief District
Attorney for the Twenty-Fourth Prosecutorial District;
ALEXANDER LYERLY, in his individual capacity, and in his
official as Chief District Court Judge for the Twenty-Fourth
Judicial District; SAMUEL E. PARKER, in his individual
capacity, and in his official capacity as Madison County
Magistrate; RONALD WILCOX, and the Madison County School
District,   in    his   individual  capacity,  and   in   his
professional capacity as Superintendent for Madison County
School District; ROBERT DAVIDSON, and Madison County Animal
Control, in his individual capacity, and in his official
capacity as former Director for Madison County Animal
Control; MADISON COUNTY ANIMAL CONTROL; SAM LUNSFORD, and
Madison County Animal Control, in his individual capacity,
and in his official capacity as Director for Madison County
Animal Control; JAMES HARWOOD, and Madison County Sheriff’s
Department, in his individual capacity, and in his official
capacity as Madison County Sheriff; MADISON COUNTY SHERIFF’S
DEPARTMENT; GEORGE COLE, in his individual capacity, and in
his official capacity as (former) Detective for the Madison
County Sheriff’s Department; JOHN LEDFORD, and Madison
County Sheriff’s Department, in his individual capacity, and
in his official capacity as (former) Madison County Sheriff;
LAMONA BANKS LEDFORD, in her individual capacity, and in her
professional capacity as owner/operator of Scott Banks
Trucking Company; JOHN DOES, as yet unknown and others
unnamed; DEWAIN MACKEY, and Mackey Farm and Madison County
School   District,  in   his  individual   and  professional
capacities,

                Defendants – Appellees,

          and

JANE DOES,

                Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cv-00321-MR-DCK)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delta Walsh, Appellant Pro Se.      Larry Leake, LEAKE & SCOTT,
Asheville, North Carolina; Andrew B. Parker, LONG, PARKER &
WARREN, P.A., Asheville, North Carolina; Brian David Elston,
Karl Dean Shatley, II, CAMPBELL SHATLEY, PLLC, Asheville, North
Carolina; David John Adinolfi, II, Special Deputy Attorney
General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Delta Walsh seeks to appeal the district court’s order

adopting the magistrate judge’s recommendations and granting the

motions to dismiss certain Defendants with prejudice, denying

the motion to dismiss certain Defendants without prejudice, and

granting     Walsh       leave   to   file    a     second     amended     complaint

(excluding the Defendants dismissed with prejudice) or voluntary

dismissal within twenty days of the entry of the order. *                   We have

reviewed the record and find no reversible error.                     Accordingly,

we      affirm     for     the     reasons        stated      by    the    district

court.     Walsh v. Mackey, No. 1:11-cv-00321-MR-DCK (W.D.N.C. Aug.

3, 2012).        We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented    in   the    materials

before    the    court    and    argument    would    not     aid   the   decisional

process.

                                                                          AFFIRMED




     *
       Walsh’s appeal from this order was interlocutory when
filed.    The district court’s subsequent entry of a final
judgment permits review of the order under the doctrine of
cumulative finality.   In re Bryson, 406 F.3d 284, 287-89 (4th
Cir. 2005); Equip. Fin. Group, Inc. v. Traverse Computer
Brokers, 973 F.2d 345, 347 (4th Cir. 1992).



                                         3